Name: Commission Regulation (EC) NoÃ 520/2009 of 17Ã June 2009 on the issuing of import licences for applications lodged during the first seven days of June 2009 under the tariff quota opened by Regulation (EC) NoÃ 1399/2007 for sausages and certain meat products originating in Switzerland
 Type: Regulation
 Subject Matter: international trade;  Europe;  foodstuff;  tariff policy;  trade
 Date Published: nan

 18.6.2009 EN Official Journal of the European Union L 155/15 COMMISSION REGULATION (EC) No 520/2009 of 17 June 2009 on the issuing of import licences for applications lodged during the first seven days of June 2009 under the tariff quota opened by Regulation (EC) No 1399/2007 for sausages and certain meat products originating in Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1399/2007 of 28 November 2007 opening and providing for the administration of a tariff quota for sausages and certain meat products originating in Switzerland (2) and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 1399/2007 opened a tariff quota for imports of sausages and certain meat products. (2) The applications for import licences lodged during the first seven days of June 2009 for the subperiod 1 July to 30 September 2009 do not cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications under the quota bearing the serial number 09.4180 have not been lodged pursuant to Regulation (EC) No 1399/2007, to be added to the subperiod 1 October to 31 December 2009, shall be 1 400 000 kg. Article 2 This Regulation shall enter into force on 18 June 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 311, 29.11.2007, p. 7.